Title: To George Washington from John Banister, 16 April 1778
From: Banister, John
To: Washington, George



Sir
York [Pa.] 16th April 1778

In consequence of a letter from Govenour Henry, to the Virginia Delegates, dire[c]ting the Payment of thirty thousand Dollars, as an additional Bounty granted the Soldiers, who have reinlisted, into the Virginia Regiments, I am to inform you that the money shall be paid in any manner, you may please to direct.
It was with the most painful Sensibility that I perused your last letter on the Subject of the present State of the Army, and am equally concerned in reflecting that I do not see effectual Measures taken to ward off the impending Blow.
As to the Establishment, I am under no doubt of its being adopted, & put upon a ground of Stability. It’s not having taken effect as yet has been owing to a thin Representation. Virginia the Leader in this great Business, for want of the constituent Number to form a Representation, remains a Cypher, with out Suffrage, at this Momentous Period. Did I not fear to intrude upon your Hours of essential business I should some times write to you for my own information on military Subjects; here being the greatest Ignorance in every occurrence of that kind mixt with an inactivity that permits affairs of the greatest magnitude to lie dormant & give place to local Trifles. I have said with freedom in few words what has often occurred since I have been here. I wish I had the Capability to apply an instant Remedy for nothing procrastinated will do. However the military establishment will come out soon. God knows what other Regulations may take place. Virginia’s drafted Men will come on Soon, & I beleive may amount to 1700 instead of 2000 voted, as it is highly probable more men desert of those compelled into Service, than if they had entered voluntarily. Col: Harrison’s artillery Regimt are on their march. Would volunteers, provided they can be had, be of Service to your operations? Certain it is they will not come out in such Numbers as some have conjectured, but I believe a considerable Body, perhaps two Battalions may be induced to venture their Persons in this time of danger. I am with the highest Regard & attachment your Excellency’s mo. obedt & mo. hble Servant

John Banister.


the Order on the Pay master if it is to go ’thro his hands will [be] 30 M & 80 dollars the 80 being for a Soldier which I have desired Col. Meade to pay him.

